UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-27545 QUICK-MED TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 65-0797243 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 902 N.W. 4th Street GAINESVILLE, FLORIDA 32601 (Address of Principal Executive Offices) (Zip Code) (888) 835-2211 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, If Changes Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” or “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No¨ As of May14, 2010, there were 31,357,298 shares of common stock, par value $0.0001 per share, outstanding. QUICK-MED TECHNOLOGIES, INC. INDEX TO FORM 10-Q PART I FINANCIAL INFORMATION Item 1.Financial Statements Condensed Balance Sheets as ofMarch 31, 2010 and June 30, 2009 (unaudited) 1 Condensed Statements of Operations for thethree and nine months ended March 31, 2010and 2009 (unaudited) 2 Condensed Statement of Changes in Stockholders’ Deficit for the three monthsended March 31, 2010 (unaudited) 3 Condensed Statements of Cash Flows for the nine months ended March 31, 2010 and 2009 (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5-13 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-20 Item 3.Quantitative and Qualitative Disclosure About Market Risk 21 Item 4T.Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Removed and Reserved 21 Item 5. Other Information 21 Item 6. Exhibits 22 SIGNATURES 23 Index PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS QUICK-MED TECHNOLOGIES, INC. CONDENSED BALANCE SHEETS (UNAUDITED) ASSETS March 31, June 30, Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment, net Other assets: Prepaid expenses Intangible asset, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Unearned revenue Accrued expenses Accrued liability to officers Note payable - director - Convertible note payable - officer Total current liabilities License payable Long-term liability - convertible note payable - Long-term liability - convertible note payable - related party Long-term liability - convertible note payable - director Total liabilities Commitments and contingencies Stockholders' deficit: Common stock, $0.0001 par value; 100,000,000 authorized shares; 31,357,298 and 31,039,707 shares issued and outstanding at March 31, 2010 and June 30, 2009, respectively Additional paid-in capital Outstanding stock options Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited condensed financial statements. -1- Index QUICK-MED TECHNOLOGIES, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended March 31, March 31, Revenues Product sales $ Royalty fees - - Research and development service License fees Expenses: Cost of sales Research and development General and administrative expenses Licensing and patent expenses Depreciation and amortization Total expenses Income (loss) from operations ) Other income (expense): Interest income 9 33 Interest expense ) Loss before income taxes ) Provision (benefit) for income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average common shares outstanding (basic and diluted) See accompanying notes to unaudited condensed financial statements. -2- Index QUICK-MED TECHNOLOGIES, INC. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THREE MONTHS ENDED MARCH 31, 2010 (UNAUDITED) Additional Common Stock Paid-In Accumulated Outstanding Shares Amount Capital Deficit Stock Options Total Balance, December 31, 2009 $ $ $ ) $ $ ) Stock-based compensation - Exercise of stock options 2 - ) Stock issuance for services 10 - - Convertible debt beneficial conversion feature - Net loss, January 1to March 31, 2010 - - - ) - ) Balance, March 31, 2010 $ $ $ ) $ $ ) See accompanying notes to unaudited condensed financial statements. -3- Index QUICK-MED TECHNOLOGIES, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Cash flows from operating activities: Net loss $ )
